United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1425
                                    ___________

Ira J. Gibson,                           *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Millcreek of Arkansas,                   * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: September 9, 2011
                                 Filed: October 20, 2011
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Ira J. Gibson appeals the district court’s1 adverse grant of summary judgment
in her employment-discrimination action against her former employer, Millcreek of
Arkansas. After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112
(8th Cir. 2006), this court agrees with the district court that summary judgment was
proper. The undisputed evidence shows that Gibson, a teacher, was terminated for
failing to obtain required certification; that she was not similarly situated to several
other teachers who had received extensions of time to obtain certification; and that

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
there were no openings for the new position that she sought. This court also agrees
with the district court that Gibson did not make a viable 42 U.S.C. § 1983 claim.

      The district court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-